Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 16 March 2022 has been entered. The following is in reply to the Amendments and Arguments.
Claims amended: 1, 9, 11, 15, 16, 20
Claims cancelled: none 
Claims added: none
Claims currently pending: 1-20
Response to Arguments
Applicant argues, with respect to claim 1, that the newly amended claim language of "configuring an event trigger in the pixel script to fire upon completion, from a start of the digital content, of a portion larger than a selected fractional portion of the digital content, and upon identification of a consumer action on the mobile device comprising at least one of a play event, a pause event, a mute event, an unmute action, and a click on a highlighted portion of the digital content," and, "in response to the consumer being within the at least one retail store and to the event trigger being fired, requesting a client device to print a personalized coupon for the consumer based on the updated feature of the consumer account" are not taught by Neumeier. However, this argument is moot in view of the new grounds of rejection presented herein that were necessitated by Applicant's amendments to the claims. The grounds of rejection presented herein has been updated to reflect the additional claim language, specifically, the script trigger involving a play/pause/mute action of the user, which is taught by Pottjegort as detailed herein. Applicant's remarks regarding the substance of the previous interview held on 23 February 2022 does not align with Examiner's recollection nor Examiner's summary mailed on 02 March 2022 with regard to Applicant's assertion that none of the references anticipate "in response to the consumer being within the at least one retail store and to the event trigger being fired, requesting a client device to print a personalized coupon for the consumer based on the updated feature of the consumer account". Rather, a discussion of certain logical inconsistencies within proposed claim language and existing claim language 
Applicant's remarks with respect to independent claims 11 and 16 are duplicitous to the remarks advanced with respect to claim 1 and need not be addressed separately. 
Applicant's remarks with respect to the dependent claims are reliant upon the remarks advanced with respect to claim 1 and need not be addressed separately.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 11 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 contains the limitation, "configuring an event trigger in the pixel script to fire upon completion, from a start of the digital content, of a portion larger than a selected fractional portion of the digital content, and upon identification of a consumer action on the mobile device comprising at least one 
A Note on the Format of the Prior Art Rejections
The prior art rejections below contain strikethrough markings of the limitations (e.g. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bilange (Pub. #: US 2013/0346201 A1) in view of Pottjegort (Pub. #: US 9,865,005 B1) in view of Meyerhofer et al. (Pub. #: US 2010/0094692 A1).
Claims 1, 11: 
These claims are analogous with different representative embodiments; claim 1 is a method embodiment, and claim 11 is a system embodiment. Bilange teaches a computer system with computer-readable media in at least 0016, 0018, and 0103-0105 for performing the steps:

(Bilange: 0021, 0022, 0024, 0035-0039, 0059)


identifying at least one retail store that includes the consumer packaged good when a location of the consumer indicates that the consumer is within the at least on retail store;
(Bilange: 0021, 0022, 0024, 0059 with determination that the user is within a retail store in at least 0018)


As for, "


"
Bilange teaches presenting counteroffers (i.e. coupons/discounts) to a user on in-store displays and "various computer devices" in at least 0029, and 0041 based upon information gathered from the user's device in at least 0035-0041 while within a retail store in at least 0018. Bilange does not appear to specify gathering the user data using a "pixel script" in at least Col. 13, Ll. 14-31 based upon a user completing a "fractional portion of the digital content" and upon "a consumer action" which is "at least one of a play event, a pause event, a mute event, an unmute action, and a click on a highlighted portion of the digital content". However, Pottjegort teaches using a pixel script for tracking the portion of a video advertisement having been played and that the tracking events may further comprise a "pausing the playback" in at least Col. 29, Line 47 to Col. 30, Line 2. Pottjegort further teaches reporting visibility information to a measurement server in at least Col. 5, Line 55 - Col. 6, Line 2 and Col. 34, Ll. 14-26 which corresponds to non-personally identifiable information.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of presenting counteroffers to a user within a store based upon information gathered from a user's mobile device as taught by Bilange with the method of gathering information from a user's device using a pixel script as taught by Pottjegort. Motivation to combine Bilange with Pottjegort comes from both references pertaining to gathering data for use in advertisement systems and in order to determine that an advertisement sent to a user is viewed prior to acting on the presentation of the advertisement (Pottjegort: Col. 3, Ll. 24-37).
As for: "
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of presenting counteroffers to a user within a store based upon information gathered from a user's mobile device as taught by Bilange with the sending of coupon information to an in-store kiosk for printing purposes as taught by Meyerhofer. Motivation to combine the two references comes from the desire to deliver coupons "in a variety of gaming and retail points of contact with customers" (Meyerhofer: 0053-0055).
Claim 2:
wherein the digital content is an advertisement payload, further comprising providing a coupon, a discount, a banner, a .gif file, a .png file, a video advertisement or an audio advertisement in the advertisement payload.
(Bilange teaches that the digital content may present a "lower price" for a product the user is searching for in at least 0016-0018 and that advertisements may comprise video in at least 0023, 0026, and 0087)
Claim 4:

Bilange does not appear to specify that the updated feature is provided with an expiration time in the pixel script. However, Pottjegort teaches that the pixel script includes an expiration time for the reporting of features in at least Pottjegort Col. 13, Line 57 - Col. 14, Line 36.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of presenting counteroffers to a user within a store based upon information gathered from a user's mobile device as taught by Bilange with the method of gathering information from a user's device using a pixel script as taught by Pottjegort. Motivation to combine Bilange with Pottjegort comes from both references pertaining to gathering data for 
Claim 5:
further comprising selecting the 
(Bilange: 0016-0018 and teaches that the information presented to the user could pertain to products such as "a tool, a toy, cosmetics, etc" in at least 0037)
Claim 6:
wherein modifying a consumer account comprises providing the event trigger and the non-personally identifiable information to a digital coupon and promotion technology engine.
(Bilange: 0016-0018 and teaches a receiving user information at a "merchant server" for the purposes of selecting counteroffers to present to users in at least 0019, and 0022.
Claim 7:

Bilange does not appear to specify that the pixel script includes various verified parameters. However, Pottjegort teaches a pixel script that includes various "metadata information" in a VAST or VPAID file in at least Col. 29, Line 27 to Col. 30, Line 2. Examiner notes the viewability comprises an "impression parameter" and that the viewability is verified.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of presenting counteroffers to a user within a store based upon information gathered from a user's mobile device as taught by Bilange with the method of gathering information from a user's device using a pixel script as taught by Pottjegort. Motivation to combine Bilange with Pottjegort comes from both references pertaining to gathering data for use in advertisement systems and in order to determine that an advertisement sent to a user is viewed prior to acting on the presentation of the advertisement (Pottjegort: Col. 3, Ll. 24-37).
Claim 8:
wherein the updated feature includes at least one of a digital promotion, an offer, and a coupon associated with the consumer packaged good and the retail store, 
(Bilange: 0018, 0029, and that the product may be a consumer packaged good in 0037)
and providing the updated feature comprises providing a promotion identifier 
(Bilange: 0037, 0096)
Bilange does not appear specify, "campaign identifier". However, Bilange teaches presenting counteroffers (i.e. coupons/discounts) to a user on in-store displays and "various computer devices" in at least 0029 and Meyerhofer teaches capturing identification for a coupon including its associated campaign in at least 0016, 0104, 0111 and sending this information with the remaining coupon information to an in-store kiosk for printing in at least 0112, 0228, and 0233.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of presenting counteroffers to a user within a store as taught by  Bilange with the sending of coupon information to an in-store kiosk for printing purposes as taught by Meyerhofer because a printer is one of "various computer devices" and one of ordinary kill in the art would have known to substitute a display of a coupon with a printed coupon. Motivation to combine the two references comes from the desire to deliver coupons "in a variety of gaming and retail points of contact with customers" (Meyerhofer: 0053-0055).
Claim 9:

Bilange does not appear to specify quartile portions of the digital content. However, Pottjegort teaches using a pixel script for tracking the portion of a video advertisement having been played including a quartile and that the tracking events may further comprise a "pausing the playback" in at least Col. 29, Line 47 to Col. 30, Line 2. Pottjegort further teaches reporting 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of presenting counteroffers to a user within a store based upon information gathered from a user's mobile device as taught by Bilange with the method of gathering information from a user's device using a pixel script as taught by Pottjegort. Motivation to combine Bilange with Pottjegort comes from both references pertaining to gathering data for use in advertisement systems and in order to determine that an advertisement sent to a user is viewed prior to acting on the presentation of the advertisement (Pottjegort: Col. 3, Ll. 24-37).
Claim 10:

As for, "
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of presenting counteroffers to a user within a store based upon information gathered from a user's mobile device as taught by Bilange with the method of gathering information from a user's device using a pixel script as taught by Pottjegort. Motivation to combine Bilange with Pottjegort comes from both references pertaining to gathering data for use in advertisement systems and in order to determine that an advertisement sent to a user is viewed prior to acting on the presentation of the advertisement (Pottjegort: Col. 3, Ll. 24-37).
As for, "
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of presenting counteroffers to a user within a store as taught by Bilange with the sending of coupon information to an in-store kiosk for printing purposes as taught by Meyerhofer because a printer is one of "various computer devices" and one of ordinary kill in the art would have known to substitute a display of a coupon with a printed coupon. Motivation to combine the two references comes from the desire to deliver coupons "in a variety of gaming and retail points of contact with customers" (Meyerhofer: 0053-0055).
Claim 12:
wherein to modify a consumer account the one or more processors execute instructions to provide the event trigger and the non-personally identifiable information to a digital coupon and promotion technology engine.
(Bilange: Bilange teaches a receiving user information at a "merchant server" for the purposes of selecting counteroffers to present to users in at least 0019 and 0022)
Claim 13:
wherein the updated feature includes digital promotions, offers, and coupons associated with the consumer packaged good and the retail store
(Bilange: Bilange teaches a receiving user information at a "merchant server" for the purposes of selecting counteroffers to present to users in at least 0019, and 0022. Bilange teaches that the information presented to the user could pertain to products such as "a tool, a toy, cosmetics, etc" in at least 0037)
Claim 14:
wherein the one or more processors execute instructions to request the retail store to print a coupon for the consumer based on the updated feature, when the consumer is in the retail store. 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of presenting counteroffers to a user within a store as taught by  Bilange with the sending of coupon information to an in-store kiosk for printing purposes as taught by Meyerhofer because a printer is one of "various computer devices" and one of ordinary kill in the art would have known to substitute a display of a coupon with a printed coupon. Motivation to combine the two references comes from the desire to deliver coupons "in a variety of gaming and retail points of contact with customers" (Meyerhofer: 0053-0055).
Claim 15:

Bilange does not appear to specify quartile portions of the digital content. However, Pottjegort teaches using a pixel script for tracking the portion of a video advertisement having been played including a quartile and that the tracking events may further comprise a "pausing the playback" in at least Col. 29, Line 47 to Col. 30, Line 2. Pottjegort further teaches reporting visibility information to a measurement server in at least Col. 5, Line 55 - Col. 6, Line 2 and Col. 34, Ll. 14-26.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of presenting counteroffers to a user within a store based upon information gathered from a user's mobile device as taught by Bilange with the method of gathering information from a user's device using a pixel script as taught by Pottjegort. Motivation 
Claim 16:
A computer-implemented method, comprising: receiving, in an in-store media platform, an updated feature of an account associated with a consumer, 
(Bilange: 0018, 0019, 0023, 0026)

(Bilange: 0021, 0022, 0024, 0035-0039, 0059)
identifying at least one retail store that includes the consumer packaged good when a location of the consumer indicates that the consumer within the at least one retail store;
(Bilange: 0021, 0022, 0024, 0059 with determination that the user is within a retail store in at least 0018)
and allowing the consumer to receive a value-added certificate based on the updated feature

(Bilange: 0022, 0029)
As for, "
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of presenting counteroffers to a user within a store based upon information gathered from a user's mobile device as taught by Bilange with the method of gathering information from a user's device using a pixel script as taught by Pottjegort. Motivation to combine Bilange with Pottjegort comes from both references pertaining to gathering data for use in advertisement systems and in order to determine that an advertisement sent to a user is viewed prior to acting on the presentation of the advertisement (Pottjegort: Col. 3, Ll. 24-37).
As for, "
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of presenting counteroffers to a user within a store based upon information gathered from a user's mobile device as taught by Bilange with the sending of coupon information to an in-store kiosk for printing purposes as taught by Meyerhofer. Motivation to combine the two references comes from the desire to deliver coupons "in a variety of gaming and retail points of contact with customers" (Meyerhofer: 0053-0055).
Claim 17:

Bilange teaches that the digital content may present a "lower price" for a product the user is searching for in at least 0016-0018 and that advertisements may comprise video in at least 0023, 0026, and 0087. Bilange does not appear to specify a pixel script associated with an advertisement. However, Pottjegort teaches using a pixel script for tracking the portion of a video advertisement having been played and that the tracking events may further comprise a "pausing the playback" in at least Col. 29, Line 47 to Col. 30, Line 2. Pottjegort further teaches reporting visibility information to a measurement server in at least Col. 5, Line 55 - Col. 6, Line 2 and Col. 34, Ll. 14-26.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of presenting counteroffers to a user within a store based upon information gathered from a user's mobile device as taught by Bilange with the method of gathering information from a user's device using a pixel script as taught by Pottjegort. Motivation to combine Bilange with Pottjegort comes from both references pertaining to gathering data for 
Claim 18:
further comprising identifying a presence of the consumer in a store location, 
(Bilange: 0018, 0024)
and receiving a request for accessing a consumer's frequent shopper loyalty account from a consumer device at a point of sale in the store location.
(Bilange: 0032)
Claim 19:
Bilange does not appear to specify, "wherein allowing a consumer to receive a value-added certificate comprises instructing a printer communicatively coupled to the in-store media platform, to print a coupon for an account associated with the consumer". However, Bilange teaches presenting counteroffers (i.e. coupons/discounts) to a user on in-store displays and "various computer devices" in at least 0029 and Meyerhofer teaches capturing identification for a coupon including its associated campaign in at least 0016, 0104, 0111 and sending this information with the remaining coupon information to an in-store kiosk for printing in at least 0112, 0228, and 0233.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of presenting counteroffers to a user within a store as taught by Bilange with the sending of coupon information to an in-store kiosk for printing purposes as taught by Meyerhofer because a printer is one of "various computer devices" and one of ordinary kill in the art would have known to substitute a display of a coupon with a printed coupon. Motivation to combine the two references comes from the desire to deliver coupons "in a variety of gaming and retail points of contact with customers" (Meyerhofer: 0053-0055).
Claim 20:
further comprising updating an account associated with the consumer, upon redeeming the value-added certificate, digital promotion, or a coupon associated with the consumer packaged good.
Bilange: 0018, 0032, 0033, 0096)
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bilange (Pub. #: US 2013/0346201 A1) in view of Pottjegort (Pub. #: US 9,865,005 B1) in view of Meyerhofer et al. (Pub. #: US 2010/0094692 A1) in view of Buchalter et al. (Pub. #: US 2019/0043080 A1).
Claim 3:

Bilange does not appear to specify that the advertising payload is uploaded to a supply side platform server. However, Buchalter teaches a technique of utilizing a supply side platform to receive and deliver advertisements that include tracking pixels in at least 0071-0075.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of presenting counteroffers (i.e. advertisements) to a user within a store as taught by Bilange with the technique of delivering advertisements utilizing a supply side platform as taught by Buchalter. Motivation to combine Buchalter with Bilange in view of Pottjegort comes from the desire to "place the digital advertisements in both personal devices and non-personal devices, while still allowing dynamic, real-time tracking of the delivery and performance of the digital advertisements as placed in each type of device" (Buchalter: 0006).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571)272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.S/Examiner, Art Unit 3688       

/ARTHUR DURAN/Primary Examiner, Art Unit 3688